MEMORANDUM**
Ruth Stoneman appeals pro se the district court’s summary judgment for the law firm Morgan, Cameron & Weaver, on her claims for legal malpractice and violation of the Montana Consumer Protection Act (“MCPA”), Mont.Code. Ann. § 30-14-101 et seq.1 We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment as to Stoneman’s legal malpractice claim because she failed to present any evidence that the law firm failed to use reasonable care and skill. See Hauschulz v. Michael Law Firm, 306 Mont. 102, 30 P.3d 357, 359-60 (2001).
The district court also properly granted summary judgment as to Stoneman’s claim that the defendant violated the MCPA because she did not present any evidence that any “ascertainable loss of money or property” she may have suffered was the result of the law firm’s alleged conduct. See Mont.Code Ann. § 30-10-133.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Stoneman does not challenge the district court’s earlier orders granting judgment on the pleadings on Stoneman’s Racketeer Influenced and Corrupt Organization Act and Sherman Antitrust Act claims. Therefore we decline to consider them on appeal.